Citation Nr: 1044876	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-21 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi that 
denied service connection for a heart disability. The Veteran 
testified at a hearing before the Board in October 2006. The 
Board remanded this case for further development in April 2007.

In a July 2008 decision, the Board denied the Veteran's claim for 
service connection for a heart disability. The Veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, 
a May 2009 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for Partial 
Remand.

In October 2009, the Veteran's case was remanded by the Board for 
development consistent with the Joint Motion for Partial Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is 
unfortunately again necessary.  

The Veteran's case was remanded by the Board in October 2009 for 
the purpose of obtaining a VA examination in order to determine 
whether there is any relationship between the Veteran's diagnosed 
heart disability and service or his service-connected tachycardia 
or hypertension.  The Veteran was afforded a VA examination in 
January 2010 at which time the examiner noted that the Veteran's 
private medical records show a diagnosis of minimal coronary 
artery disease and an emergency room history and physical dated 
in March 2006 shows a diagnosis of coronary artery disease.  The 
examiner diagnosed the Veteran with chronic atypical chest pain 
and opined that it was less likely than not related to service or 
to service-connected tachycardia or service-connected 
hypertension.  The examiner noted that there was no significant 
evidence for coronary artery disease, no history of ischemia, a 
stress test revealed no electrocardiogram changes with chest 
pain, and an echocardiogram ejection fraction was normal.  The 
examiner failed to address whether any coronary artery disease 
was aggravated by service-connected tachycardia or service-
connected hypertension.  Furthermore, the examiner did not 
provide a rationale for the proffered opinion.  

Although the examiner indicated that there was no significant 
evidence for coronary artery disease, the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, and that a claimant 
may be granted service connection even though the disability 
resolves prior to adjudication of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  In this case, there is 
medical evidence during the pendency of the appeal which includes 
a diagnosis of coronary artery disease.  

Therefore, as the January 2010 VA examiner failed to provide the 
requested opinions, a remand is once again necessary.  A remand 
by the Board confers on the Veteran, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon VA a 
duty to ensure compliance with the terms of the remand.  If the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been satisfied, the Board itself errs in 
failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner 
who performed the January 2010 VA 
examination.  If that examiner is not 
available, request that a physician with 
the appropriate expertise review the claims 
file and render an opinion.  If another 
examination is deemed necessary the Veteran 
should be scheduled for the appropriate 
examination.  The examiner is requested to 
specifically indicate whether there is any 
relationship between the Veteran's 
diagnosed heart disability (noted to be 
coronary artery disease) and service or 
whether there is any relationship between 
his diagnosed heart disability and his 
service-connected tachycardia or service-
connected hypertension.  The examiner 
should provide an opinion and specifically 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that any heart disability is related to the 
Veteran's period of active service.  The 
examiner should also provide an opinion and 
specifically state whether it is at least 
as likely as not (50 percent probability or 
greater) that any heart disability is 
secondary to the service-connected 
tachycardia or service-connected 
hypertension, or whether it is at least as 
likely as not (50 percent probability or 
greater) that any heart disability has been 
aggravated by the service-connected 
tachycardia or service-connected 
hypertension.  The examiner must also 
consider the Veteran's lay statements.  The 
examiner should attempt to reconcile the 
opinion with any other medical opinions of 
record.  The rationale for all opinions 
expressed must be provided.  The examiner 
should review the claims folder and should 
note that review in the examination report.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


